PER CURIAM.
Javon Osle Yates challenges the trial court’s denial of his postconvietion attack upon his plea and resulting sentence alleging that his trial counsel erroneously advised him about his eligibility to earn gain time on his habitual violent felony offender sentence. This affirmative misadviee, he contends, rendered his plea involuntary, and prompted him to enter the plea which he otherwise would have declined. The trial court denied this motion on the basis of answers Yates provided during the plea colloquy that no extra-record promises had been made to him to induce him to enter the plea. This court specifically rejected this rationale in Hoch v. State, 679 So.2d 847 (Fla. 2d DCA 1996), and a few months later the supreme court reached the same conclusion in State v. Leroux, 689 So.2d 235 (Fla.1996).
Accordingly, we reverse the order of denial and remand with instructions to the trial court to evaluate Yates’ claim on the basis of Leroux and Hoch.
BLUE, A.C.J., and FULMER and GREEN, JJ., concur.